Order entered June 6, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00727-CV
                                   No. 05-13-00740-CV
                                   No. 05-13-00741-CV
                                   No. 05-13-00742-CV
                                   No. 05-13-00743-CV
                                   No. 05-13-00744-CV

                          IN RE MICHAEL DAVIS, Appellant

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                Trial Court Cause Nos. F99-99980, F99-99981, F99-99982,
                          F99-99983, F99-99984 & F99-99985

                                        ORDER
      Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER relator pay the costs of this original proceeding.


                                                              /s/       MOLLY FRANCIS
                                                                        JUSTICE